 


109 HR 6329 IH: Recidivism Reduction Act
U.S. House of Representatives
2006-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6329 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2006 
Ms. Carson (for herself, Mr. Kennedy of Rhode Island, Mr. Conyers, Mr. Rush, Mr. Nadler, Mr. Cleaver, Ms. Jackson-Lee of Texas, Mr. Owens, Mr. Wynn, and Mr. Jefferson) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To ensure prompt access to supplemental security income, social security disability, and medicaid benefits for persons released from certain public institutions. 
 
 
1.Short titleThis Act may be cited as the Recidivism Reduction Act. 
2.FindingsThe Congress finds the following: 
(1) There are an estimated 300,000 mentally ill individuals in State and Federal prisons. 
(2)According to surveys completed by the Bureau of Justice Statistics, 16 percent of State prison inmates, 7 percent of Federal prison inmates, and 16 percent of inmates of local jails reported either a mental condition or an overnight stay in a mental hospital. 
(3)Access to Federal disability and health care benefits is a critical component of the successful re-entry into the community of indigent individuals with disabilities who are released from jail, prison, juvenile detention, or other correctional facilities. 
(4)As a matter of public safety, individuals with disabilities released from correctional facilities must be reinstated in the Federal benefit programs that are designed to provide the health services and financial supports on which they rely. 
(5)Individuals with disabilities who live in extreme poverty and who are too disabled to work after release from correctional facilities require government supports such as Social Security Disability Insurance (SSDI), Supplemental Security Income (SSI), or Medicaid to maintain health and to safely transition from correctional facilities into the community. 
(6)It is the policy of the United States to provide individuals with disabilities assistance in leading healthy and productive lives.  
(7)On average, mentally ill inmates serve 103.4 months in State prison until their release, as compared to 88.2 months for other inmates. Yet, their SSI benefits terminate after 12 consecutive months of their incarceration. On average, it takes 93 days to reinstate those benefits. 
(8)Health care benefits are especially important to low income individuals with disabilities who often cannot afford private market insurance and who are at great risk of incurring exorbitant costs for health care. SSI beneficiaries who lose benefits because of incarceration may also lose Medicaid coverage. 
(9)Without prompt access to Federal disability benefits on their release, individuals with psychiatric disabilities who come into contact with the criminal justice system often become trapped in many cycles of arrest, release, destitution, deterioration, and re-arrest. 
(10)Recidivism rates for mentally ill offenders are very high. A Bureau of Justice Statistics report found that over 3/4 of mentally ill inmates had been sentenced to time in prison or jail or were on probation at least once before their current sentence. 
(11)Among the mentally ill, 52 percent of State prison inmates, 54 percent of jail inmates, and 49 percent of Federal prison inmates reported 3 or more prior sentences to probation or incarceration.  
3.Supplemental security income benefits 
(a)Reinstatement or resumption of benefits on release of inmate from incarcerationSection 1631 of the Social Security Act (42 U.S.C. 1383) is amended by adding at the end the following: 
 
(q) 
(1) 
(A) 
(i)Eligibility for benefits under this title shall be reinstated in any case where the Commissioner determines that an individual described in clause (ii) has filed a request for reinstatement meeting the requirements of subparagraph (B)(i) during the period described in clause (iii). Reinstatement of eligibility shall be in accordance with the terms of this paragraph. 
(ii)An individual is described in this clause if— 
(I)before the month in which the individual files a request for reinstatement— 
(aa)the individual was eligible for benefits under this title on the basis of disability; and 
(bb)the individual thereafter was ineligible for such benefits because the individual was an inmate of a jail, prison, penal institution, or correctional facility for a period of 12 or more consecutive months; 
(II)the individual is blind or disabled, and the individual’s blindness or disability renders the individual unable to perform substantial gainful activity; and 
(III)the individual meets the nonmedical requirements for eligibility for benefits under this title. 
(iii) 
(I)Except as provided in subclause (II), the period prescribed in this clause with respect to an individual is 36 consecutive months beginning with the month following the most recent month for which the individual was ineligible for benefits under this title before the period of ineligibility described in clause (ii)(I)(bb). 
(II)In the case of an individual who fails to file a reinstatement request within the period described in subclause (I), the Commissioner may extend the period if the Commissioner determines that the individual had good cause for the failure to so file. 
(B) 
(i) 
(I)A request for reinstatement shall be filed on such form, and contain such information, as the Commissioner may prescribe. 
(II)A request for reinstatement shall include express declarations by the individual stating that the individual meets the requirements specified in subclauses (II) and (III) of subparagraph (A)(ii).  
(III)A request for reinstatement shall include an express declaration by a health care professional that the individual is blind or disabled. 
(ii)A request for reinstatement filed in accordance with this paragraph may constitute an application for benefits in the case of any individual who the Commissioner determines is not eligible for reinstated benefits under this paragraph. 
(C)In determining whether an individual meets the requirement of subparagraph (A)(ii)(II), the provisions of section 1614(a)(4) shall apply. 
(D) 
(i)Eligibility for benefits reinstated under this paragraph shall commence with the benefit payable for the month in which— 
(I)a request for reinstatement is filed; or 
(II)if the request is filed before the individual is discharged or released from a jail, prison, detention center, or correctional facility, the individual is so discharged or released. 
(ii) 
(I)Subject to subclause (II), the amount of benefit payable for any month pursuant to the reinstatement of eligibility under this paragraph shall be determined in accordance with the provisions of this title. 
(II)The benefit under this title payable for any month pursuant to a request for reinstatement filed in accordance with subparagraph (B) shall be reduced by the amount of any provisional benefit paid to the individual for the month under subparagraph (G). 
(E)Whenever an individual’s eligiblity for benefits under this title is reinstated under this paragraph, eligibility for the benefits shall be reinstated with respect to the individual’s spouse if the spouse was previously an eligible spouse of the individual under this title and the Commissioner determines that the spouse satisfies all the requirements for eligibility for the benefits except requirements related to the filing of an application. The provisions of subparagraph (D) shall apply to the reinstated eligibility of the spouse to the same extent that they apply to the reinstated eligibility of the individual. 
(F)An individual to whom benefits are payable under this title pursuant to a reinstatement of eligibility under this paragraph for 12 months shall, with respect to benefits so payable after such 12th month, be deemed for purposes of subparagraph (A)(ii)(II)(aa) to be eligible for such benefits on the basis of an application filed therefor. 
(G) 
(i)An individual described in subparagraph (A)(ii) who files a request for reinstatement in accordance with the provisions of subparagraph (B)(i) shall be eligible for provisional benefits payable in accordance with this subparagraph, unless the Commissioner determines that the individual does not meet the requirements of subparagraph (A)(ii)(I) or that the individual's declaration under subparagraph (B)(i)(II) is false. Any such determination by the Commissioner shall be final and not subject to review under paragraph (1) or (3) of subsection (c). 
(ii)The amount of the provisional benefit shall equal the amount of the benefit that was payable to the individual under this title for the month before the most recent period of ineligibility described in subparagraph (A)(ii)(I)(aa). 
(iii)Provisional benefits shall end when the Commissioner makes a determination regarding the individual's eligibility for reinstated benefits. 
(iv)In any case in which the Commissioner determines that an individual is not eligible for reinstated benefits, any provisional benefits paid to the individual under this subparagraph shall not be considered a liability or subject to recovery as an overpayment, unless the Commissioner determines that the individual knew that the individual did not meet the requirements of subparagraph (A)(ii). 
(2)In the case of an individual whose benefits under this title are suspended because the individual is an inmate of a jail, prison, penal institution, or correctional facility, payment of such benefits shall resume on the date the individual is released from the jail, prison, penal institution, or correctional facility. 
(3)For purposes of this subsection, the term benefits under this title includes State supplementary payments made pursuant to an agreement under section 1616(a) of this Act or section 212(b) of Public Law 93–66.  .  
(b)Cooperation of penal institutions in providing notice of pending release of inmate and in assisting soon To be released inmates in having benefits resumed 
(1)In generalSection 1611(e)(1)(I)(i) of such Act (42 U.S.C. 1382(e)(1)(I)(i)) is amended— 
(A)in subclause (I), by inserting and scheduled release after commencement; and 
(B)in subclause (II)— 
(i)by inserting (other than scheduled release information) before to the Commissioner; 
(ii)by inserting (other than scheduled release information) before after 30 days; and 
(iii)by inserting except that the Commissioner shall not make a payment under this subclause to an institution if the institution does not furnish scheduled release information at least 30 days before the scheduled release or does not have in place personnel and procedures to inform and assist inmates scheduled to be released in applying to have their benefits under this title resumed before the period. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect 1 year after the date of the enactment of this Act. 
(3)Notice of requirement to furnish information about scheduled release of inmatesThe Commissioner of Social Security shall notify each institution with which the Commissioner has entered into an agreement under section 1611(e)(1)(I)(i) of the Social Security Act of the payment restriction added by paragraph (1) of this subsection. 
(c)Notice and training related to pre-release agreementsSection 1611(e)(1)(I) of such Act (42 U.S.C. 1382(e)(1)(I)) is amended by adding at the end the following: 
 
(v)The Commissioner shall biennially notify each State or local institution comprising a jail, prison, penal institution, or correctional facility, and any other State or local institution a purpose of which is to confine individuals as described in section 202(x)(1)(A)(ii) of the availability of the agreements provided for in this subparagraph. 
(vi)The Commissioner shall, from time to time, offer institutions described in clause (v) training in entering into the agreements provided for in this subparagraph. 
(vii)Within 6 months after the end of each fiscal year, the Commissioner shall submit to the Congress a written report on the activities conducted pursuant to this subparagraph during the fiscal year.. 
(d)Effective dateExcept as provided in subsection (b)(2), the amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply to benefits payable for months beginning after such date.  
4.Social Security benefits 
(a)Pre-release procedures for disabled prisoners and other individuals 
(1)In generalSection 202(x) of the Social Security Act (42 U.S.C. 402(x)) is amended by adding at the end the following new paragraph: 
 
(4)The Commissioner shall develop a system under which an individual whose disability insurance benefits under section 223 or other benefits under this section based on disability have been suspended under this subsection by reason of confinement in an institution comprising a jail, prison, penal institution, or correctional facility, or comprising any other institution a purpose of which is to confine individuals as described in paragraph (1)(A)(ii), can apply for resumption of such benefits prior to cessation of such confinement.. 
(2)Effective dateThe Commissioner of Social Security shall implement the system described in section 202(x)(4) of the Social Security Act (as added by this subsection) not later than 180 days after the date of the enactment of this Act. 
(b)Cooperation of penal institutions in providing notice of pending release of inmate and in assisting soon To be released inmates in having benefits resumed 
(1)In generalSection 202(x)(3)(B)(i) of such Act (42 U.S.C. 402(x)(3)(B)(i)) is amended— 
(A)in subclause (I), by inserting and scheduled release after commencement; and 
(B)in subclause (II)— 
(i)by inserting (other than scheduled release information) before to the Commissioner;  
(ii)by inserting (other than scheduled release information) before after 30 days; and 
(iii)by inserting except that the Commissioner shall not make a payment under this subclause to an institution if the institution does not furnish scheduled release information at least 30 days before the scheduled release or does not have in place personnel and procedures to inform and assist inmates scheduled to be released in applying to have their benefits under this title resumed before the period. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect 1 year after the date of the enactment of this Act. 
(3)Notice of requirement to furnish information about scheduled release of inmatesThe Commissioner of Social Security shall notify each institution with which the Commissioner has entered into an agreement under section 202(x)(3)(B)(i) of the Social Security Act of the payment restriction added by paragraph (1) of this subsection. 
(c)Notice and training related to pre-release agreementsSection 202(x)(3)(B) of such Act (42 U.S.C. 402(x)(3)(B)) is amended by adding at the end the following: 
 
(v)The Commissioner shall biennially notify each State or local institution comprising a jail, prison, penal institution, or correctional facility, and any other State or local institution a purpose of which is to confine individuals as described in paragraph (1)(A)(ii) of the availability of the agreements provided for in this subparagraph. 
(vi)The Commissioner shall, from time to time, offer institutions described in clause (v) training in entering into the agreements provided for in this subparagraph. 
(vii)Within 6 months after the end of each fiscal year, the Commissioner shall submit to the Congress a written report on the activities conducted pursuant to this subparagraph during the fiscal year.. 
5.Medicaid benefits 
(a)Training and technical assistance on suspension of benefits 
(1)In generalThe Secretary of Health and Human Services shall provide training and technical assistance to States (as defined for purposes of title XIX of the Social Security Act) regarding procedures States can use to suspend, rather than terminate, medical assistance under such title for individuals during the period they are inmates of public institutions. 
(2)ReportThe Secretary shall submit to Congress a report regarding State actions to suspend Medicaid benefits in the manner described in paragraph (1). Such report shall include a description of State procedures and best practices regarding such suspensions. 
(b)Restoration of benefits upon release Section 1903 of the Social Security Act (42 U.S.C. 1396b) is amended by adding at the end the following new subsection: 
 
(aa)Suspension of medical assistance for inmates of public institutions 
(1)Initial increase in federal matching rate for State implementing suspension systemFor the first 4 calendar quarters beginning after the date a State modifies its computer system described in subsection (a)(3)(A)(i) so that it can easily suspend, rather than terminate, medical assistance under this title for any individual during the period that the individual is an inmate of a public institution, such subsection shall be applied as if the reference to 90 percent were a reference to 95 percent. 
(2)Treatment of individuals released from public institutionsIf, as of the first day of a calendar quarter beginning more than 5 years after the date of the enactment of this subsection a State has not made the modification described in paragraph (1), any resident of the State who— 
(A)was eligible for medical assistance immediately before becoming an inmate of a public institution; and 
(B)is released during such calendar quarter from such institution,shall be presumed eligible for such assistance upon such release unless and until there is a determination that the individual is no longer so eligible. 
(3)Suspend definedFor purposes of this subsection, the term suspend means, with respect to medical assistance under this title for an individual, to place such medical assistance for the individual in an inactive status instead of a terminated status.. 
(c)Clarification of treatment of certain administrative expensesNothing in section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) shall be construed as prohibiting or preventing the provision of Federal financial participation under section 1903(a) of such Act (42 U.S.C. 1396b(a)) to States for reasonable administrative costs of determining eligibility status of individuals described in section 1903(aa) of such Act, as added by subsection (b). 
 
